MEMORANDUM **
Rafael Alvarez Mozqueda and Rogelio Alvarez Mozqueda, natives and citizens of Mexico, petition pro se for review of the decision of the Board of Immigration Appeals denying their motion to reopen the underlying denial of their application for cancellation of removal. The BIA concluded that the motion was untimely under 8 C.F.R. § 1003.2(c)(2).
Petitioners contend that the time bar should not prevent consideration of their motion because they have established an *223exception to the time bar by demonstrating that there are changed country conditions in Mexico giving rise to their prima facie eligibility for relief under the Convention Against Torture.
The BIA acted within its discretion in concluding that petitioners’ motion to reopen was untimely. See 8 C.F.R. § 1003.2(c). We conclude that petitioners failed to establish an exception to the bar, because petitioners failed to present material evidence of changed country conditions in Mexico. See Konstantinova v. INS, 195 F.3d 528, 530 (9th Cir.1999) (upholding denial of motion to reopen where petitioner introduced evidence that was too general in nature to demonstrate a well-founded fear of persecution.)
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.